Citation Nr: 1444147	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  08-09 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a tinnitus disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served in the Army from February 1998 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claim for entitlement to service connection for a tinnitus disability.

The Board has not only reviewed the Veteran's physical claims file, but also her Virtual VA and Veteran's Benefits Management System paperless claims processing systems to ensure a total review of the evidence.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a tinnitus disability that is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

Service connection for a tinnitus disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants with their claims for VA benefits upon receipt of a complete or substantially complete application.  In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the Veteran is expected to provide. 

In this case, a VCAA letter dated in October 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claim.  The letters informed her that additional information or evidence was needed to support her claim, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4)(i) (2014).  This matter was remanded by the Board in August 2011 and December 2012 for additional development, namely, a VA examination for the Veteran's claimed tinnitus.  Pursuant to the August 2011 remand, the VA Medical Center (VAMC) attempted to contact the Veteran at her last known address to schedule an appointment, to no avail.  The VAMC reported having no contact with the Veteran since May 2009, and all scheduling letters were returned as "undeliverable."  The RO was also unable to contact the Veteran, and an October 2011 RO formal finding memorandum indicated that the Veteran could not be located at her address and telephone number of record.  

The Board's December 2012 remand found that an additional attempt should be made to contact the Veteran, in light of the fact that certain mailings to the Veteran were not returned as undeliverable, and the Veteran was receiving dependency and indemnity compensation (DIC) and provided additional contact information on her claim form.  Pursuant to the December 2012 remand, the record reflects that the VA Appeals Management Center attempted to contact the Veteran and her emergency contact via telephone, mail, and electronic mail.  By memorandum dated January 2013, the Appeals Management Center noted a formal finding that "all attempts possible have been taken to contact and find this Veteran ... Any further search for these records would be futile."  The memorandum explained that the RO, VAMC, and the Veteran's banking and credit unions were contacted, to no avail.  An online search revealed no new address.  The Veteran's credit union submitted a December 2012 letter indicating they have no additional contact information for the Veteran.  As the Veteran failed to report to a VA examination in connection with her original claim, the claim is evaluated on the basis of the evidence of record.  See 38 C.F.R. § 3.655(b) (2014).

In light of the foregoing, the Board finds that the RO has complied with the August 2011 and December 2012 remand instructions to obtain a VA examination for the Veteran's claimed tinnitus to the extent possible, and no further action in this regard is warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability on a direct basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

In this case, the record does not contain any objective evidence that the Veteran has tinnitus.  The Board notes that as a result of the Veteran's military occupation specialties (MOS) of air traffic controller and general construction equipment operator, she likely sustained in-service noise exposure.  Indeed, the record reflects that the Veteran was assigned specific equipment during service to protect her hearing.  Nevertheless, the in-service record contains neither the Veteran's lay statements regarding tinnitus nor any medical note or assessment of such.  In pre-service medical exams dated July 1995 and August 1997, respectively, the Veteran denied hearing trouble, and her ears and ear drums were assessed as normal.  During service, medical records dated March 2001 and April 2002 state the Veteran's ears and ear drums are "normal."  Notably, in September 2002 and September 2003, a medical examiner noted that the Veteran reported having no ringing in her ears.  Further, post-service, in September 2006 and September 2008, a medical examiner assessed the Veteran's ears as normal.

The Board acknowledges the Veteran's contentions of the onset of tinnitus in July 2000, first raised in her September 2006 claim for compensation benefits.  In that regard, the Court has found that tinnitus is a disability diagnosable by a lay person.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  In this case, however, the Board finds the Veteran's contention of a July 2000 onset of a tinnitus disability not to be credible in light of her multiple in-service denials of past, current, or ongoing ringing in the ears in 2002 and 2003.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997).  The Board has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), but has found it not to be applicable as, in this case, there is not an absence of evidence of in-service tinnitus or continuity thereafter, but explicit denials of ringing in the ears following the date of the Veteran's now claimed onset date.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a tinnitus disability.  The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).






ORDER

Entitlement to service connection for a tinnitus disability is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


